Case 1:20-cr-00168-NONE-SKO Document 12 Filed 10/08/20 Page 1 of 3


                                                                FILED
                                                                Oct 08, 2020
                                                            CLERK, U.S. DISTRICT COURT
                                                          EASTERN DISTRICT OF CALIFORNIA
Case 1:20-cr-00168-NONE-SKO Document 12 Filed 10/08/20 Page 2 of 3
                 Case 1:20-cr-00168-NONE-SKO Document 12 Filed 10/08/20 Page 3 of 3                                           Page2

AO 98 (Rev. 12/11- EDCA [Fresno 11/13]) Appearance and Compliance Bond



Release of the Bond. The court may order this appearance bond ended at any time. This bond will be satisfied and the
security will be released when either: ( l) the defendant is found not guilty on all charges, or (2) the defendant reports to
serve a sentence.

                                                                 Declarations

Ownership ofthe Property/Net Worth. I, the defendant- and each surety- declare under penalty of perjury that:
          (1)       all owners of the property securing this appearance bond are included on the bond;
          (2 )      the property is not subject to claims, except as described above; and
          ( 3)      I will not reduce my net worth, sell any property, allow further claims to be made against any property,
                    or do anything to reduce the value while this Appearance and Compliance Bond is in effect.

Acceptance. I, the defendant - and each surety- have read this appearance bond and have either read all the conditions
of release set by the court or had them explained to me. I agree to this Appearance and Compliance Bond.

 I, the defendant- and each surety - declare under penalty of perjury that this information is true. (See 28 U.S.C.§ 1746.)


 Date: l()--1 - ;2-.:,�J-c,
                                                                                           Defendant's signature



                  Surety/property owner - printed name



                  Surety/property owner - printed name                           Surety/property owner - signature and date



                  Surety/property owner - printed name                           Surety/property owner - signature and date


                                                                         CLERK OF COURT

           10/8/2020
 Date: -------                                                                  /s/ W. Kusamura
                                                                                     Signature of Clerk or Deputy Clerk

 Approved.

       10/8/2020
 Date: -------
                                                                                             Judge's signature
                                                                                U.S. Magistrate Judge Sheila K. Oberto
